 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7
 8   MAYS, et al.,                                  CASE NO. 2:18-cv-02081-TLN-KJN
 9                          Plaintiffs,             ORDER
10
            vs.
11
12   COUNTY OF SACRAMENTO,
13
                            Defendant.
14
     ______________________________/
15
16
            Pursuant to 28 U.S.C. § 636(f), upon the concurrence of the chief judges of the districts
17
     involved, a United States magistrate judge may be temporarily assigned to perform any of the
18
     duties specified in subsections (a), (b), or (c) of this section in a judicial district other than the
19
     judicial district for which he or she has been appointed. No magistrate judge shall perform any
20
     of such duties in a district to which he or she has been temporarily assigned until an order has
21
     been issued by the chief judge of such district specifying the reason the magistrate judge is
22
     being designated, the duration of his or her assignment, and the duties he or she is authorized to
23
     perform.
24
            Due to the mutual request of counsel, the trust by counsel already established with the
25
     Magistrate Judge, the overwhelming caseload of the Eastern District of California, the
26
     efficiency that the designation brings, and the willingness of the Magistrate Judge assigned, the
27
     Eastern District of California certifies the need for magistrate judge assistance from the
28

                                                        1
 1   Northern District of California in the above-captioned matter.
 2          Therefore, IT IS ORDERED, with the concurrence of the Honorable Phyllis Hamilton,
 3   Chief Judge of the Northern District of California, that United States Magistrate Judge
 4   Nathanael M. Cousins is hereby designated to hold court and perform any and all judicial
 5   duties designated under 28 U.S.C. § 636, subsections (a), (b), and (c), in the Eastern District of
 6   California, to act as a settlement judge in Mays v. County of Sacramento, 2:18-cv-02081-TLN-
 7   KJN.
 8
 9   IT IS SO ORDERED.
10      Dated:     October 26, 2018                         /s/ Lawrence J. O’Neill _____
11                                                 UNITED STATES CHIEF DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
